Exhibit 10.2

SAIC, INC.

GUARANTY

GUARANTY, dated as of October 13, 2006 (the “Guaranty”), by SAIC, Inc., a
Delaware corporation (“Newco”), in favor of Citicorp USA, Inc., as
Administrative Agent under that certain Five Year Credit Agreement, dated as of
June 6, 2006 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) and the Lenders party thereto (collectively with the
Administrative Agent and the Issuing Banks (as defined in the Credit Agreement),
the “Guarantied Parties”).

 

  1. Defined Terms. Capitalized terms used in this Guaranty and not otherwise
defined shall have the meanings assigned to them in the Credit Agreement.

 

  2. Guaranty. As a condition precedent to the Reorganization Date and in
consideration of the provisions of the Credit Agreement related thereto, Newco
hereby unconditionally and irrevocably guaranties, as primary obligor and joint
and several co-debtor and not merely as a surety to the Guarantied Parties and
their successors, indorsees, transferees and assigns, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Obligations of the each of the Borrowers (the
“Borrower Obligations”), and Newco further agrees to pay the expenses which may
be paid or incurred by any Guarantied Party in collecting any or all of the
Borrower Obligations and enforcing any rights under this Guaranty or under the
Borrower Obligations in accordance with the Credit Agreement. This Guaranty
shall remain in full force and effect until the Borrower Obligations are paid in
full and all Commitments are terminated.

 

  3. Waiver of Subrogation. Notwithstanding any payment or payments made by
Newco (or any setoff or application of funds of Newco by any Guarantied Party)
in respect of unpaid Borrower Obligations of any Borrower, Newco shall not be
entitled to be subrogated to any of the rights of any Guarantied Party against
such Borrower or any collateral security or guaranty or right to offset held by
any Guarantied Party for the payment of such Borrower Obligations, nor shall
Newco seek reimbursement from any such Borrower in respect of payments made by
Newco hereunder, in each case until such time as (i) all Borrower Obligations
shall have been satisfied in full and the Commitments shall have been terminated
and (ii) no Default or Event of Default has occurred and is continuing.

 

  4.

Modification of Borrower Obligations. Newco hereby consents that, without the
necessity of any reservation of rights against Newco and without notice to or
further assent by Newco, any demand for payment of the Borrower Obligations made
by any Guarantied Party may be rescinded



--------------------------------------------------------------------------------

 

by such Guarantied Party, and the Borrower Obligations continued, and the
Borrower Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guaranty therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Guarantied Party, and that the Credit Agreement, any Notes, and
the other Loan Documents, including without limitation, any collateral security
document or other guaranty or document in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Guarantied
Parties may deem advisable from time to time, and, to the extent permitted by
applicable law, any collateral security or guaranty or right of offset at any
time held by any Guarantied Party, for the payment of the Borrower Obligations
may be sold, exchanged, waived, surrendered or released, all without the
necessity of any reservation of rights against Newco and without notice to or
further assent by Newco which will remain bound hereunder notwithstanding any
such renewal, extension, modification, acceleration, compromise, amendment,
supplement, termination, sale, exchange, waiver, surrender or release. No
Guarantied Party shall have any obligation to protect, secure, perfect or insure
any collateral security document or property subject thereto at any time held as
security for the Borrower Obligations. When making any demand hereunder against
Newco, any Guarantied Party may, but shall be under no obligation to, make a
similar demand on any other party or any other guarantor and any failure by any
Guarantied Party to make such demand or to collect any payments from any Credit
Party or any such other guarantor shall not relieve Newco of its obligations or
liabilities hereunder, and shall not impair of affect the rights and remedies,
express or implied, or as a matter of law, of any Guarantied Party, against
Newco. For the purposes of this Section “demand” shall include the commencement
and continuance of legal proceedings.

 

  5.

Waiver of Newco. Newco waives the benefits of division and discussion and any
and all notice of the creation, renewal, extension or accrual of the Borrower
Obligations, and notice of proof of reliance by any Guarantied Party upon this
Guaranty or acceptance of this Guaranty, and the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted,
continued or incurred in reliance upon this Guaranty, and all dealings between
Newco and any Guarantied Party shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty. Newco waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the relevant Borrower or Newco with respect to the relevant Borrower
Obligations. This Guaranty shall be construed as continuing absolute and
unconditional guaranty of payment without regard to the validity,

 

2



--------------------------------------------------------------------------------

 

regularity or enforceability of the Credit Agreement, any Note, or any other
Loan Document, including, without limitation, any collateral security or
guaranty therefor or right to offset with respect thereto at any time or from
time to time held by any Guarantied Party and without regard to any defense,
setoff or counterclaim which may at any time be available to or may be asserted
by any Credit Party against any Guarantied Party or any other Person or by any
other circumstance whatsoever (with or without notice to or knowledge of any
Credit Party) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Credit Party for any of its Borrower
Obligations, or of Newco under this Guaranty in bankruptcy or in any other
instance, and the obligations and liabilities of Newco hereunder shall not be
conditioned or contingent upon the pursuit by any Guarantied Party or any other
Person at any time of any right or remedy against any Borrower or against any
other Person which may be or become liable in respect of any Borrower
Obligations or against any collateral security or guaranty therefor or right to
offset with respect thereto. This Guaranty shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon Newco and
its successors and assigns thereof, and shall inure to the benefit of the
Guarantied Parties and their successors, indorsees, tranferees and assigns,
until all Borrower Obligations shall have been satisfied in full and the
Commitments shall have been terminated.

 

  6. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Borrower Obligations is rescinded or must otherwise be restored or returned
by any Guarantied Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Newco or any Borrower or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Newco, any Borrower or any substantial party of their
respective property, or otherwise, all as though such payments had not been
made.

 

  7. Representations and Warranties. Newco hereby represents and warrants that:

 

  a) Newco is duly organized, validly existing and in good standing under the
laws of the State of Delaware and has full corporate power to execute, deliver
and perform this Guaranty;

 

  b) the execution, delivery and performance of this Guaranty have been and
remain duly authorized by all necessary corporate action and do not contravene
any provision of Newco’s certificate of incorporation or by-laws, as amended to
date, or any law, regulation, rule, decree, order, judgment or contractual
restriction binding on Newco or its assets;

 

3



--------------------------------------------------------------------------------

  c) all consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery and performance of this Guaranty
have been obtained and remain in full force and effect and all conditions
thereof have been duly complied with, and no other action by and no notice to or
filing with, any governmental authority or regulatory body is required in
connection with the execution, delivery or performance of this Guaranty; and

 

  d) this Guaranty constitutes a legal, valid and binding obligation of Newco
enforceable against Newco in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

  8. Covenants. Newco covenants and agrees that, so long as any part of the
Borrower Obligations shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment, Newco will perform and
observe, and cause each other Credit Party to perform and observe, all of the
terms, covenants, and agreements set forth in the Credit Agreement on its part
or their part to be performed or observed.

 

  9. Assignment. Newco may not assign its rights, interests or obligations
hereunder to any other person (except by operation of law) without the prior
written consent of the Lenders pursuant to Section 10.01 of the Credit
Agreement.

 

  10. Notices. All notices or demands on Newco shall be deemed effective when
received, shall be in writing and shall be delivered by hand or registered mail,
or by facsimile transmission promptly confirmed by registered mail, addressed to
Newco at:

 

  c/o Science Applications International Corporation

10260 Campus Point Drive

San Diego, CA 92121

Attention: Treasurer

or to such other address or fax number as Newco shall have notified the
Guarantied Party in a written notice delivered to the Guarantied Party in
accordance with the Credit Agreement.

 

  11. Continuing Guaranty. This Guaranty shall remain in full force and effect
and shall be binding on Newco, its successors and assigns until all Borrower
Obligations shall have been satisfied in full and the Commitments shall have
been terminated.

 

4



--------------------------------------------------------------------------------

  12. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by Newco
as of the date first above written.

 

SAIC, INC., a Delaware corporation By:  

/s/ STEVEN P. FISHER

Name:   Steven P. Fisher Title:   Senior Vice President and Treasurer

CITICORP USA, INC.,

as Administrative Agent and as a Lender

By:  

/s/ J. GREGORY DAVIS

Name:   J. Gregory Davis Title:   Vice President